COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re 7677 Real Street, LLC

Appellate case number:   01-16-00683-CV

Trial court case number: 2013-43259

Trial court:             234th District Court of Harris County

       On February 23, 2017, we abated this case for 45 days to allow the parties to complete
settlement negotiations and to obtain any necessary bankruptcy court approval. The 45th day
was April 10, 2017 and the parties have not advised this Court of the status of negotiations.
        Accordingly, we order the parties to file an update within 10 days of the date of this
order, advising this Court of the status of settlement negotiations.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually    Acting for the Court


Date: _April 27, 2017